Case 3:17-cv-05806-RJB Document 317-2 Filed 10/04/19 Page 1 of 3




                 BRENNEKE DECLARATION
                                                 EXHIBIT B
                 Case 3:17-cv-05806-RJB Document 317-2 Filed 10/04/19 Page 2 of 3


Hall, Caiti (ATG)

From:                              Brenneke, Andrea (ATG)
Sent:                              Thursday, September 19, 2019 8:50 AM
To:                                colin.barnacle@akerman.com
Cc:                                Chien, Marsha (ATG); Polozola, Lane (ATG); Hall, Caiti (ATG)
Subject:                           RE: GEO


Dear Colin,

Thanks for getting back to us. Yes, next week sounds good for a call.

Here are some windows of availability, all Pacific Time:

Monday: 11:30‐12:30, 1:30 ‐ 4:30
Tuesday: 1 ‐ 2:30

Please let us know what is best for you!

Andrea Brenneke
Assistant Attorney General
Civil Rights Unit
Washington State Attorney General
800 Fifth Avenue, Suite 2000
Seattle, Washington 98104
Direct: (206) 233‐3384
Fax: (206) 464‐6451
Andrea.Brenneke@atg.wa.gov



‐‐‐‐‐Original Message‐‐‐‐‐
From: colin.barnacle@akerman.com <colin.barnacle@akerman.com>
Sent: Thursday, September 19, 2019 5:23 AM
To: Brenneke, Andrea (ATG) <andrea.brenneke@atg.wa.gov>
Subject: GEO

Good morning Andrea —

I am in trial this week in another matter in Kansas City. Are you free for a call on Monday or Tuesday to discuss GEO’s
production of the financial records pursuant to the Mandamus order? Let me know.

Thanks.

Colin

Sent from my iPhone




                                                             1
                Case 3:17-cv-05806-RJB Document 317-2 Filed 10/04/19 Page 3 of 3
https://gcc02.safelinks.protection.outlook.com/?url=www.akerman.com&amp;data=02%7C01%7CCaiti.Hall%40atg.wa.g
ov%7C7e6c4b9b1586487d1bb908d73d190910%7C2cc5baaf3b9742c9bcb8392cad34af3f%7C0%7C0%7C6370450500450
47335&amp;sdata=KQjh%2FmfzvIP%2BWU96nY%2BIrL8vRyooFd%2BBrAeU%2FS3OOXE%3D&amp;reserved=0

CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is
intended only for the use of the individual or entity named above. If the reader of this message is not the intended
recipient, you are hereby notified that any dissemination, distribution or copying of this communication is strictly
prohibited. If you have received this transmission in error, please immediately reply to the sender that you have
received this communication in error and then delete it. Thank you.




                                                            2
